DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 11 are amended.
Claims 1-4, 7-8, 11- 14 and 16-25 are examined on the merits.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive:
Based on the amendment made to claim 11 and Applicant’s explanations (Remarks, pages 6 to 8), the rejection of claims 11-14 and 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs is withdrawn.
With respect to claim 1, Applicant argues that the rejection is improper because sited prior art does not disclose all the limitations of the  claim, in particular the limitation of “…without another layer being interposed between the knitted or braided tube and each of the two sheets of the impermeable material along an axis passing through a center of the knitted or braided tube …”.
	However, this limitation is taught by the reference of Allen (see the rejection below).
With respect to the amendment made to claim 11, new limitations presented in the amendment made to the claim are taught by the reference of Allen. See the rejection of claims 11-14 and 16-25 below.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 11-14 and 16-25 and are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Braga (US 2010/0324516 A1).
Regarding claims 1 and 2, Allen discloses a negative pressure wound therapy dressing (Allen Fig. 1B) comprising a dressing body (wound dressing 10) (Allen [0109] lines 1-5) and a drainage tube (bridge 211) wherein the drainage tube comprises a passage (fluid passage 212) knitted or braided from a monofilament yarn and having a length (Allen [0126] lines 13-18, [0128] lines 1 -7), since a knitted material implies a monofilament yarn and Merriam-Webster defines knit as interlacing yarn. Also, Allen teaches using monofilament fibers (Allen [ 0115]). Allen further discloses a sheath (film layers 208,210) (Allen Fig. 1 B, [0126] lines 19-22), these film layers described to be liquid impermeable (Allen [0157]). Allen (Fig. 5C) details the assembly of the film layers, wherein an impermeable sheat11 including two separate sheets (208, 210 corresponding to 510, 540) of an impermeable material sealed (via heat welding, Allen [0156] lines 4-5) to one another along the length of the spacer layer (520) surrounds the knitted or braided tube such that the knitted or braided tube is sandwiched between the two separate sheets of the impermeable material (Allen Fig. 5C, [0156] lines 9-13 see Annotated Fig. 1 below), wherein the two sheets of the impermeable material are sealed to one another along the length of the knitted or braided tube (spacer 520 corresponds to knitted/braided fluid passage 212; Allen 9[0128]) along an axis passing through a center of the knitted or braded tube without another layer interposed between the two sheets of the impermeable material along an axis passing through a center of the knitted or braided tube (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), since Allen teaches the top and bottom layers extending beyond the width of the spacer layer such that they are directly sealed to one another at the seam without another layer interposed at the seam (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), wherein the two sheets of the impermeable material (208, 210 corresponding to 510, 540) are sealed to one another at two seams that are circumferentially spaced 180 degrees (either side at the middle height of spacer 520) from one another about an axis passing through a center of the knitted or braided tube (Allen Figs. 5A-C, [0156] lines 9-13), Allen further discloses wherein one end of the drainage tube has a tab (sealing surface 216, sealing portion 545), integrally formed with the two si1eets of impermeable material by which the drainage tube may be attached to the dressing body (at sealing surface 216) (Allen Figs. 1B, 5C, [0126] lines i-6, [0156] lines 1-5).

    PNG
    media_image1.png
    177
    628
    media_image1.png
    Greyscale

Allen does not expressly disclose the knitted passage to be a tube, but Allen does teach the passage as a channel that can be collapsed (Allen, [0129] lines 1-20), suggesting a tube structure to one of ordinary skill in the art, to transport fluid even under kinking and occlusion (as motivated by Allen, [0129] lines 4-9).
Braga teaches a negative wound therapy dressing (Braga Fig. 1, [0005]) in the same field of endeavor, with a drainage tube (exudate conduit 30) comprising a tube (fibrous core 38) knitted or braided (Braga Fig. 6D, , [0046] lines 1-5, [0055] lines 1-2, [0057] lines 1-2) from monofilament yarn (fibers 42, 44) for wicking fluids from the wound (as motivated by Braga , [0005] lines 5-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fluid passage of Allen in the form of the tube, as taught by Braga in order to wick fluids away from the wound, as motivated by Braga ([0005] lines 5-8).
Regarding claims 3 and 13, Allen further discloses the monofilament yarn to be polyester (Allen, [0129] lines 1-3) and the spacer (520) to be polyester or polypropylene (Allen, [0158] lines 8-10).
Regarding claims 4 and 14, Allen further discloses the thickness of the fluid passage (212), or diameter, of the passage to be 3-6 mm (Allen, [0129] lines 21-23) that is encompassed in the claimed range of 4-10 mm.
Regarding claims 7 and 17, Allen discloses the impermeable sheath being adhered to the knitted or braided tube by heat sealing, or heat welding (Allen, [0156] lines 4-5).
Regarding claims 8 and 18, Allen further teaches the impermeable sheath to be a polyurethane sheath (Allen, [1057]).
Regarding claims 11, 24 and 25, Allen discloses a negative pressure wound therapy dressing (Allen Fig. 1B) comprising a dressing body (wound dressing 10) (Allen [0109] lines 1-5) and a drainage tube (bridge 211) wherein the drainage tube comprises a passage (fluid passage 212) knitted or braided from a monofilament yarn and having a length (Allen [0126] lines 13-18, [0128] lines 1 -7), since a knitted material implies a monofilament yarn and Merriam-Webster defines knit as interlacing yarn, wherein knitted or braided material extends from one end of the tube to another end of the tube and is capable of acting as a filter. Also, Allen teaches using monofilament fibers (Allen [ 0115]). Allen further discloses a sheath (film layers 208,210) (Allen Fig. 1 B, [0126] lines 19-22), these film layers described to be liquid impermeable (Allen [0157]). Allen (Fig. 5C) details the assembly of the film layers, wherein an impermeable sheat11 including two separate sheets (208, 210 corresponding to 510, 540) of an impermeable material sealed (via heat welding, Allen [0156] lines 4-5) to one another along the length of the spacer layer (520) surrounds the knitted or braided tube such that the knitted or braided tube is sandwiched between the two separate sheets of the impermeable material (Allen Fig. 5C, [0156] lines 9-13 see Annotated Fig. 1 below), wherein the two sheets of the impermeable material am sealed to one another along the length of the knitted or braided tube (spacer 520 corresponds to knitted/braided fluid passage 212; Allen 9[0128]) without another layer interposed between the two sheets of the impermeable material at one or more locations where the two sheets of the impermeable material are sealed to one another (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), since Allen teaches the top and bottom layers extending beyond the width of the spacer layer such that they are directly sealed to one another at the seam without another layer interposed at the seam (Annotated Fig. 1, Allen Figs. 5A-C, [0156] lines 1-13), wherein the two sheets of the impermeable material (208, 210 corresponding to 510, 540) are sealed to one another at two seams that are circumferentially spaced 180 degrees (either side at the middle height of spacer 520) from one another about an axis passing through a center of the knitted or braided tube (Allen Figs. 5A-C, [0156] lines 9-13), Allen further discloses wherein one end of the drainage tube has a tab (sealing surface 216, sealing portion 545), integrally formed with the two si1eets of impermeable material by which the drainage tube may be attached to the dressing body (at sealing surface 216) (Allen Figs. 1B, 5C, [0126] lines i-6, [0156] lines 1-5).
Allen does not expressly disclose the knitted passage to be a tube, but Allen does teach the passage as a channel that can be collapsed (Allen, [0129] lines 1-20), suggesting a tube structure to one of ordinary skill in the art, to transport fluid even under kinking and occlusion (as motivated by Allen, [0129] lines 4-9).
Braga teaches a negative wound therapy dressing (Braga Fig. 1, [0005]) in the same field of endeavor, with a drainage tube (exudate conduit 30) comprising a tube (fibrous core 38) knitted or braided (Braga Fig. 6D, , [0046] lines 1-5, [0055] lines 1-2, [0057] lines 1-2) from monofilament yarn (fibers 42, 44) for wicking fluids from the wound (as motivated by Braga , [0005] lines 5-8).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 19, Allen discloses a method of treating a wound comprising (a) applying a negative pressure wound therapy dressing according to claim 1 to a wound and (b) applying a negative pressure to the dressing via the drainage tube (Allen Figs. 4A-D, [0109] lines ·15-24, [0148]).
Regarding claims 20 and 22, Allen further discloses wherein each of the two separate sheets (208, 210 also shown as 510, 540) of the impermeable material extends beyond an end of the knitted or braided tube to define the tab (Allen Figs. ·1B, 5A, 5C, [0156] liens 1-5, see Annotated Fig. 2 below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claims 21 and 23, Allen further discloses wherein a surface area defined by the tab is larger than a surface area defined by the impermeable sheath, the tab is an enlarged end (head 11) and tile sealing portion (545 is larger than the bridgeportion 244) (Allen Figs. 3A-C, 5A, 5C, [0147], [0155] lines 1-3, [0156] lines 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781